Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/21/2021.
Claims 12 and 22 have been amended and all other claims are previously presented.
Claims 12-22 are submitted for examination.
Claims 12-22 are pending.
Previous claim objections are withdrawn in view of Applicant’s amendment.
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s remark, filed on June 21, 2021 at page 5, indicates “Applicant thus respectfully requests favorable reconsideration and withdrawal of the rejection under 35 U.S.C. §101”.  Specifically, Applicant argues, “… this is however not the case. Contrary to the argumentation of the Examiner, it is submitted that the claim as a whole does integrate the present idea into a practical application. Namely, both claims are directed towards generating a protected secret value k'. The protected k' is practically used as a second operand in a cryptographic group operation. Thus, both claims are directed to 
Applicant's arguments, filed June 21, 2021, have been fully considered, but they are not persuasive. The arguments are found not persuasive, as follows: 
the claim language does not clearly express how the claimed invention is going to be implemented with an integration of the abstract idea to a practical application and/or improve a known technique. Simply including the term “a computing device” in a preamble (i.e., Claim 22) does not, in any ways, make or result the recited method/device claims as integration of an abstract idea to practical application for improvement.  Moreover, while the specification discloses a series of examples of 
In addition, Examiner submits that simply amending the preamble to recite the parameter, “k’”, as a “second operand” does not provide any significance in what is considered as a practical application that goes well beyond the notion of an abstract idea.  For example, considering the expression (a * b) = c, with the operator, “*”, as the group operation on a set of base group element.  When the expression is modified as (b * a) = c, the result of the expression with the positions of the operands switched will be the same as the one produced without the switching, by following the commutative property (i.e., addition and multiplication is commutative).  Another example would be the group operation involving simply a scalar multiplication.  There are plenty techniques that blind or mask a secret value for the purpose of protecting the expression without changing the result.  Examiner respectfully submits that the amended language still presents an abstract idea for the claimed method/device as it fails to provide any detail recitations or descriptions as explanation of how the pending method/device claims implement a practical cryptography application for improvement with an integration of the presented abstract idea.
Applicant’s remark, filed on June 21, 2021 at page 6, indicates, “Applicant thus respectfully requests favorable reconsideration and withdrawal of the rejection under 35 U.S.C. §112.” Applicant argues “With respect to section 9 of the Communication, the Examiner mentions that the term 'm' in claim 16 fails to be further described/defined and renders the claim indefinite. However, claim 16 requires "... wherein the protected secret value k' is used as at least one secret parameter in Diffie-Hellman protocol implemented over the group of integers modulo a prime number p=m*q+1, wherein q is also a prime number" and thus since, p and q are prime numbers, and 1 is an integer, it is understood by the skilled person that m is a positive integer value. It is thus not true that the specification does not provide details to allow one of ordinary skill in the art to reasonably ascertain the scope of the claimed invention in this respect.” 
The argument has been considered and they are not persuasive. The arguments are found not persuasive, as follows:
The provided claim language establishes the definitions for the rest of the elements or variables in the mathematical operation, but the same is not done with respect to the parameter “m”.  Therefore, the rejection under 35 U.S.C. §112 is maintained because the particular deficiency fails to allow one of ordinary skill in the art to ascertain the scope of the claimed invention.  Appropriate correction is advised in clarifying the claim language with the definition/description of the parameter “m”.
Applicant’s remark, filed on June 21, 2021 at pages 6-7, indicates, “Applicant thus respectfully requests favorable reconsideration and withdrawal of the rejection under 35 U.S.C. §112.” Applicant argues “With respect to section 10 of the Communication, configured to: "generate random positive integers k1 and k2, strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1; generate the protected secret value k' based on the generating random positive integers such as k' =k1 * k2, the protected secret value k' being used as a second operand in the group operation; obtain a secret value k, which is protected by using the protected secret value k' instead of the secret value k in the cryptographic group operation, by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G." Thus by requiring that the claimed computing device is configured to perform these functions, it is submitted that it is possible for one of ordinary skill in the art to reasonably ascertain the scope of the invention, in particular that of the computing device.” 
The argument has been considered and they are not persuasive. The arguments are found not persuasive, as follows:
While the provided claim language establishes a computing device configured to perform a series of steps (process or method).  It fails to particularly point out and distinctly claim the subject matter.  That is, the claimed computing device is a device claim but without any description on what elements are a part of the computing 
Applicant’s remark, filed on June 01, 2021 at pages 7-8, indicates, “As a general remark, the Applicant notes that the Examiner combines three documents Coron, Struik and Gomez in order to try and show that all claim limitations were known from the prior art. However, the use of three documents already indicates that the invention was indeed non-obvious to one of ordinary skill in the art at the effective date of the present Application.” 
The argument is found not persuasive, as follows:
The reference by Coron teaches a method for protecting an electronic device against a side channel attack scrutinizing the physical behavior of the electronic device while it executes a cryptographic algorithm in order to crack the value of a secret parameter used by the cryptographic algorithm. The method comprises computing a randomized parameter to be used in the cryptographic algorithm instead of the secret parameter which protection is sought. After having computed an initial number of randomized parameters based on the secret parameter, the electronic device carries out each subsequent computation of a randomized parameter based on a previously randomized parameter. In addition, Struik teaches providing a method and apparatus for verifying the equality of a relationship between the sum of scalar multiples of a pair of points on an elliptic curve and a third point on said curve. The method comprises the steps of i) obtaining a pair of integers of bit length 
 Therefore, one of ordinary skill in art will notice that these references clearly share a common objective.  That is, these references particularly point out to different cryptographic techniques used to protect (i.e. masking, blinding, obfuscating) a particular number, parameter or exponent from different side-channel attacks like Simple Power Analysis (SPA) and Differential Power Analysis (DPA).
 The Examiner respectfully submits that Struik and Gomez does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference by Coron. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”; and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). Combining the 
Applicant’s remark, filed on June 01, 2021 at page 11, indicates, “Applicant thus respectfully requests favorable reconsideration and withdrawal of the rejection under 35 U.S.C. §103.” Claim 12 as amended requires: “A method to generate a protected secret value k' used as a second operand in a cryptographic group operation involving a base group element G of an order n, the method comprising: generating random positive integers k1 and k2, that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1; generating the protected secret value k' based on the generating random positive integers as k' = k1 * k2, the protected secret value k' being used as a second operand in the group operation; and2Application no. 16/095,737 Ref. No.: 31725.0028.USPOwherein a secret value k, which is protected by using the protected secret value k' instead of the secret value k used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.” 
computing a randomized parameter to be used in the cryptographic algorithm instead of the secret parameter. Those parameters are directly related to an exponent or secret exponent used in RSA, Diffie-Hellman and/or Elliptic Curves to protect an electronic device from differential power analysis (DPA) or simple power analysis (SPA); same examples are mentioned in Applicant’s application in paragraphs [0013-0016].  Struik and Gomez shows how well-known techniques are used to protect a system or data against different types of attacks as shown in claim 1 as part of the process of protecting a secret value.  In addition, it has been proven the use of blinding and masking secret values algorithms against side channel attacks.
Examiner respectfully submits that the references cited still teach the claim as a whole.
Applicant’s remark, filed on June 21, 2021 at page 16, indicates, “Furthermore, claim 22 is non-obvious over the prior art according to a similar argument as was given for claim 12 above. In conclusion, all presently presented claims are non-obvious over the prior art. The argument has been considered and addressed in above in items 11 and 12.
Applicant further recites “since claims 13-21 depend on claim 12, and claim 12 is non-obvious over the prior art, also claims 13-21 are non-obvious over the prior art.” The argument has been considered and addressed in above items 11-12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Independent Claims 12 and 22 are rejected because it is directed to a judicial exception of an abstract idea under 35 U.S.C. 101 in view of Alice Corp. vs. CLS Bank International. Specifically, claim 1 is directed to the abstract idea without significantly more as it is a method to generate a protected secret value k’ used as a second operand in a cryptographic group operation involving a base group element G of an order n, by: (1) generating random positive integers k1 and k2, that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1, (2) generating the protected secret value k' based on the generating random positive integers as k' = k1 * k2, the protected secret value k' being used as a second operand in the group operation, and (3) wherein a secret value k, which is protected by using the protected secret value k’ instead of the secret value k in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G. The claim, as a whole, recites a method that involves steps for performing mathematical calculation for generating or deriving a secret value based on a modular reduction on the protected secret value resulted from mathematical operation involving two random positive integers, k1 and k2. Thus, the claim recites imitations that are directed to an abstract idea representing mathematical concept. The claim, as a whole, also does not integrate the abstract idea into a practical application because the claim merely 
Dependent Claims 13-21 are rejected because it is directed to a judicial exception of an abstract idea under 35 U.S.C. 101 in view of Alice Corp. vs. CLS Bank International. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception and share the same or similar deficiencies as independent claims 12 and 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term"m" in claim 16 fails to be further described/defined and renders the claim indefinite. Specifically, the term "m" is not properly defined in the claim, and the specification does not provide details to allow one of ordinary skill in the art to reasonably ascertain the scope of the claimed invention. Appropriate correction is requested.
Claim 22 is rejected under 35 USC 112(b) for failing to particularly pointing out and distinctly claiming the subject matter. Specifically, the body of the claimed “computing device” claim fails to further provide any details or descriptions to any elements /components that are of claimed “computing device” in the preamble in order to allow one of ordinary skill in the art to reasonably ascertain the scope of the invention. Appropriate correction is required by further providing descriptions to component(s) of the claimed “computing device” in the body of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12–22 are rejected under 35 U.S.C. 103 as being unpatentable over Coron (EP
2326041 A1) in view of Struik et al. (US 2014/0344579) hereinafter Struik and in further
view of Gómez (2013, Introduction to Cryptography with Maple. Springer, Berlin,
Heidelberg; ISBN 978-3-642-32166-5).
As per Claim 12, Coron teaches a method to generate a protected secret value k’ used as a second operand in a cryptographic group operation (Coron, Col. 11, lines 38 - 46; “In the case of ECC, n being the number of points of the elliptic curve concerned (a.k.a the order of the group), dd being the secret parameter (the private key to protect), the operation Q=dd*P (P being a point of the elliptic curve) is replaced by the operation Q=dd’*P, wherein dd’ is a randomized private key. The randomized private key dd’ can be computed from a previously randomized private key for example as follows: dd’=dd’+kk*n, wherein kk is a random integer”) [involving a base group element G of an order n], the method comprising:
generating random positive integers k1 and k2 (Coron, Col. 10, lines 10 - 12; “The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers),”), [that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1];
generating the protected secret value k' based on the generating random positive integers as k' = k1 * k2 , the protected secret value k ' being used as a second operand in the group operation (Coron, Col. 10, lines 9 – 19; “The randomized exponent d’ is computed as follows. The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers), and two randomized exponents d0 and d1, wherein d0=d+k0*phi (N) and d1=d+(k0+k1)*phi(N). For the computation of each new randomized exponent, the electronic devices generates a random integer r (a small positive integer, which can have a length similar to the length of k0 and k1), and defines d’ as d’=(r+1)*d1-r*d0. Since we have d’=d+ ((r+1)*k1+k0)*phi(N), d’ is a randomized exponent.”) (Examiner Note: since the operation “*” is not explicitly defined in the claim, under the broadest reasonable interpretation, the expression for d’ would involve the combination of addition and multiplication, which renders the “*” obvious.); and
wherein a secret value k, which is protected by using the protected secret value k’ instead of the secret value in the cryptographic group operation (Coron, Parag. [0005]; “Then the randomized exponent d’ is used to perform the exponentiation instead of the original private exponent d. This makes a side channel attack against the exponentiation algorithm a lot more difficult since a different randomized exponent d’ is used for each new exponentiation.” … Parag. [0013]; “compute the initial randomized exponents (e.g. just after computing the third signature, or just before computing the fourth one), so that when the PKI card is requested to compute a digital signature for the fourth time with this specific credential (the RSA private key which exponent has to be protected), it would do it with a randomized parameter (randomized exponent in this case) instead of the "real" (original) secret parameter.” Examiner submits that the original exponent d corresponds to the secret value k and the randomized exponent d’ is equivalent to de protected values k’.), [is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.]
However, Coron does not expressly teaches:
involving a base group element G of an order n;
integers that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1;
wherein a secret value k, …, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.
But, Struik teaches:
involving a base group element G of an order n (Struik, Parag. [0043]; “The parameters of the system are known to each party including the field over which the curve is defined (in the present example Fp where p is a prime), the underlying curve, E, the generator point G that generates the elements that form the group in which crypto operations are performed and therefore defines the order, n, of the group.”), and 
integers that are strictly smaller than the order of the group element G (Struik, Parag. [0047]; “The correspondent 14 also computes a pair of integers w and z using an iterative algorithm such that the maximum bit lengths of w and z are each less than the maximum bit length of the elements of the group”) due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1 (Struik, Parag. [0093]; “In the DSA setup, p is a large prime, and q is smaller prime and q is a divisor of (p-1). An integer g is chosen such that gq = 1 mod p, and 1<g<p. (Note that q and g correspond to n and G, respectively, from ECDSA).”).
Coron and Struik are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Struik system into Coron system, with a motivation to provide computational techniques used in cryptographic algorithms (Struik, Parag. [0002]).
The combination of Coron and Struik does not expressly teaches:
wherein a secret value k, which is protected by using the protected secret value k’ instead of the secret value in the cryptographic group operation, is obtained by applying a 
But, Gómez teaches:
wherein a secret value k, …, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G (Gómez, Section 8.3.4.5, pages 455 – 456; “Multiplying by the inverse of e ∈ 𝒁*𝝋(𝒏) we obtain that d1 ≡ d’(mod φ(n)). Since discrete logarithms in the group 𝒁*𝒏 are defined modulo the group order, namely φ(n), we see that the exponents d1 and d’1 indeed define the same exponentiation function.”; Examiner submits that modular reduction involves the modulo operation on the secret value with the order n).
Coron, Struik and Gomez are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gómez system into Coron–Struik system, with a motivation to enable secure communication between two parties that do not have to share a common secret key based on the Diffie-Hellman protocol for designing an encryption scheme in which it is computationally infeasible to find the decryption algorithm from the encryption one (Gómez, Section 8.1, page 419, Parag. [0001]).

Claim 13, the combination of Coron, Struik and Gómez teaches a method of claim 12. Struik further teaches: wherein the generated random positive integers k1, k2 have a length strictly smaller than the bit-length of the order n of the base group element G (Struik, Parag. [0047]; “The correspondent 14 also computes a pair of integers w and z using an iterative algorithm such that the maximum bit lengths of w and z are each less than the maximum bit length of the elements of the group”).

As per Claim 14, the combination of Coron, Struik and Gómez teaches a method of claim 12. Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in a Diffie-Hellman protocol (Gómez, Sect. 7.2.1, Definition 7.3; “As a first step, Alice and Bob agree on a cyclic group G of order t, equipped with an efficiently computable group law, and also agree on a generator g of G. These parameters are public and may be generated by one of the parties and sent to the other through the public channel. Then the protocol runs as follows:
1. Alice chooses x←Zt uniformly at random, computes u=gx∈G and sends u to
Bob.
2. Bob chooses y←Zt uniformly at random, computes v=gy∈G and sends v to
Alice.
3. Alice computes k=vx∈G.
4. Bob computes k=uy∈G.
After the protocol is run, Alice and Bob agree on using the common key k. The protocol is correct because vx=(gy)x= gxy= (gx)y= uy and this common value is the key k.”).

As per Claim 15, the combination of Coron, Struik and Gómez teaches a method of claim 14. Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie-Hellman protocol implemented over the group of integers modulo a prime number p = 2 * q + 1 , wherein q is also a prime number (Gómez, section 7.2.3, Groups for the DH Protocol; “Thus one of the preferred solutions to implement the protocol is to ensure that this group has prime order, something that happens if we take p to be a safe prime which, as seen in Sect. 6.3, is a prime of the form p=2q+1, where q is also prime (q is then a Sophie Germain prime). Then the group of quadratic residues modulo p has prime order equal to q and so it has the advantages we have just mentioned.”);

As per Claim 16, the combination of Coron, Struik and Gómez teaches a method of claim 14. Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie-Hellman protocol implemented over the group of integers modulo a prime number p = m * q + 1 , wherein q is also a prime number (Gómez, section 7.2.3, Groups for the DH Protocol; “A variant of the “safe prime method” consists of taking a prime p of the form p=rq+1 where q is also prime with, say, q>p1/10, and finding an element g of order q in Z∗p, to work in the subgroup ⟨g⟩ of Z∗p.”).

As per Claim 17, the combination of Coron, Struik and Gómez teaches a method of claim 14. Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie- Hellman protocol implemented over the group of points on an elliptic curve defined over a finite field (Gomez, Section 11.4.4, Elliptic Curve Encryption; “ECIES is a hybrid encryption scheme in which a Diffie–Hellman protocol is used to derive two symmetric keys k1, k2. The first of them is used to encrypt the plaintext with a symmetric encryption scheme and the second is used to authenticate the resulting ciphertext with a MAC. Thus, in addition to the EC domain parameters (p, a, b, G, n, h), the following cryptographic primitives are also required: • An encryption function Ek and a decryption function Dk corresponding to a private-key encryption scheme such as AES.”).

As per Claim 18, the combination of Coron, Struik and Gómez teaches a method of claim 12. Struik further teaches: wherein the protected secret value k' is used as a secret random integer in an ECDSA signature scheme. (Struik, Parag. [0011]; “One such algorithm is the Elliptic Curve Digital Signature Algorithm (ECDSA) used to generate digital signatures on messages exchanged between entities. … A signer selects a long term private key d, which is an integer d between 1 and n-1 inclusive. The integer d must be secret, so it is generally preferable to choose d at random.”).

Claim 19, the combination of Coron, Struik and Gómez teaches a method of claim 12. Gómez further teaches: wherein the protected secret value k' is used as a secret random value in a digital signature scheme involving at least one cryptographic group operation between a base element of order n and the protected secret value k’ (Gómez, section 11.4.2.2, The security of ECDSA; “The ECDSA private key can be recovered from the corresponding public key by solving a DL problem, so hardness of this problem in the subgroup of order n generated by G is an obvious necessary condition for the scheme to be secure. Another necessary condition is that the “ephemeral key” k generated by the signing algorithm be truly random.”).

As per Claim 20, the combination of Coron, Struik and Gómez teaches a method of claim 12. Gómez further teaches: wherein the protected secret value k' is used as a secret random value in a public - key signature scheme involving at least one cryptographic group operation between a base element of order n and the protected value k’ (Gómez, Section 8.3.2, Plain RSA; “Plain RSA is the public-key encryption scheme RSA = (Gen, Enc, Dec) defined by the following algorithms:
• Gen: On input 1k, run the RSA instance generator to obtain (n, e, d) ← GenRSA.
Then set pk := (n, e) and sk := (n, d). The output of the algorithm is then
(pk, sk) ← Gen(1k ), where pk is the public key and sk is the private key.
• Enc: On input a public key pk = (n, e) and a message m ∈ Zn (Zn is the plaintext
space associated with the modulus n), compute the ciphertext:
c := Enc(pk,m) = RSA(n,e)(m) = me mod n ∈ Zn.
• Dec: On input a private key sk = (n, d) and a ciphertext c ∈ Zn, compute the
message:
m := Dec(sk, c) = RSA(n,d)(c) = cd mod n ∈ Zn.”).
As in other public-key encryption schemes, each user should run Gen to obtain her public and private keys or, alternatively, these keys may be obtained from a trusted third party. As already mentioned, n is called the RSA modulus and, similarly, e is the encryption exponent and d is the decryption exponent. Sometimes the primes p, q used by GenRSA to build the modulus n = pq are considered as part of the private key because, as we will see, they can be used to speed up decryption. This is a convenience issue but the primes are not necessary for decryption so they can also be discarded after running Gen. On the other hand, the only part of the private key (n, d) that must remain secret is the decryption exponent d, as the modulus is also part of the public key. Because of this it can also be considered that the private key is just d.”).

As per Claim 21, the combination of Coron, Struik and Gómez teaches a method of claim 12. Struik further teaches: wherein the protected value k' is used as a secret random value in a public - key encryptions scheme (Struik, Parag. 0010]; “In an elliptic curve cryptosystem, the analogue to exponentiation is point multiplication. Thus it is a private key is an integer k, the corresponding public key is the point kP, where P is a predefined point on the curve that is part of the system parameters. The seed point P will typically be the generator G.”) involving at least one cryptographic group operation between a base element of order n and the protected value k’ … Parag. [0043]; “the generator point G that generates the elements that form the group in which crypto operations are performed and therefore defines the order, n, of the group”).

As per Claim 22, it is a computing device claim that recites similar elements as claim 12.  Therefore, is rejected using the same rationale applied to claim 12.  In addition Coron teaches the computing device (Coron, Parag. [0001]; “The invention relates to electronic devices implementing cryptographic algorithms involving a secret parameter.” … Parag. [0009]; “The electronic device could also be a computing device such as a conventional personal computer, a conventional (non security) server, a mobile phone, a PDA, or any electronic device not designed specifically for security but able to implement a cryptographic algorithm.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tunstall; US 2016/0277179: relates to a value corresponding to an input for a cryptographic operation may be received. The value may blinded by multiplying the value based on an exponentiation of a random number raised to an exponent value that is associated with a public key. A cryptographic operation may be performed based on the blinded value.
 Juergen; DE 102011115082: relates to a method for generating an anti-spyware secret RSA decryption exponent d in a processor, comprising the steps of: a) selecting a design number z; b) selecting two RSA primes p, q as a function of the chosen design number z; c) calculating the RSA modulus n = p · q; d) selecting a public RSA encryption exponent e; e) calculating an (unmasked) RSA decryption exponent d using the chosen design number z. Masking of the decryption exponent d to a protected masked decryption exponent d 'is done according to: f) selecting a masking number r; g) calculating the masked RSA decryption exponent d 'using the chosen design number z.

Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./Examiner, Art Unit 2498